DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.
 	Applicant’s response has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-6, 10-13, and 22-23 are pending.
Claims 7-9 and 14-21 are canceled.
Claims 1 and 5 are amended.
Claims 22-23 are new.
Claims 1-6, 10-13, and 22-23 are rejected.

Claim Objections
The outstanding objections to the claims are withdrawn in view of the amendments submitted herein.

Claim Interpretation
In claim 22, the recited group of cancer treatments is interpreted as reciting treatments that the new patient is undergoing in addition to radiation therapy, i.e. “the further treatment for the new patient”.  This is not explicitly recited, however, and it is suggested that if Applicant intends to limit the “further treatment for the new patient” in this dependent claim then an amendment should be made to facilitate clarity.
In claim 23, the recited “cancer treatment is for leukemia” is interpreted as intended use only. The claim contains no additional active steps and merely recites an intended use for independent claim 1.

Claim Rejections- 35 USC § 112
The outstanding rejections to the claims are withdrawn in view of the amendments submitted herein.
35 USC 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10-13, and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These rejections pertain to new matter. The newly recited claim rejections are necessitated by claim amendment herein.
Claim 1 recites the limitation “responsive to the new patient sharing the common feature with the clump of subjects, determining that the new patient and the clump of subjects have a same mechanism of response to the cancer treatment based on the biclustering of the matrix”. While there is support in the specification for determining a same mechanism of response to the cancer treatment when the new patient and the clump of subjects share the common feature ([0046] and [0049]), there is not apparent support in the specification, nor has Applicant provided such support, for this determination to be based on the biclustering of the matrix. Therefore, the limitation introduces new matter.
Claim 23 recites the limitation “wherein the cancer treatment is for leukemia”. This limitation is interpreted as further limiting the cancer treatment which the new patient is undergoing. While there is support in the specification for identifying clumps of subjects using biclustering in patients with chronic lymphocytic leukemia [0072-0075], there is not apparent support in the specification, nor has Applicant provided such support, for the new patient to be undergoing cancer treatment for leukemia (see at least [0046-0049]). Therefore, the limitation introduces new matter.

35 USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-6, 10-13, and 22-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or joint inventors, regards as the invention. The instant rejections include newly recited portions and are necessitated by claim amendment. 
Claim 1 recites a first step of inputting the genomic data from a plurality of subjects from a first sample and a second sample taken prior to and after a treatment and a newly recited fifth step of  “comparing genomic data of a new patient to the common feature for a clump of subjects” provided by the fourth step of biclustering. However, the claim recites that “the new patient is undergoing a cancer treatment comprising radiation therapy” and “determining that the new patient and the clump of subjects have a same mechanism of response to the cancer treatment based on the biclustering of the matrix”. As Claim 1 does not limit the type of treatment received by the plurality of subjects, it is not clear that the clump of subjects are intended to have received the same treatment as the new patient. Further, as the claims recite only “a same mechanism of response to the cancer treatment”, it is not clear whether this cancer treatment includes the radiation therapy received by the new patient. As “a treatment” as recited for the plurality of subjects is interpreted under the BRI as a singular treatment, i.e., all of the plurality of subjects receive the same treatment, the uncertainty of what treatment is received by the clump of subjects, which are interpreted under the BRI as a subset of the plurality of subjects, is extended to what treatment is received by the plurality of subjects. This rejection can be overcome by amending the claim to clearly recite whether or not the plurality of subjects and the new patient receive the same cancer treatment comprising radiation therapy. It is noted that if the treatments are intended to be different between the plurality of subject and the new patient, it is not clear how data biclustered from patients receiving one treatment could be used to determine a further treatment for a subject that has received a different treatment.
Claim 1 recites the limitation “responsive to the new patient sharing the common feature with the clump of subjects, determining that the new patient and the clump of subjects have a same mechanism of response to the cancer treatment based on the biclustering of the matrix”. It is not clear what “based on the biclustering of the matrix” is intended to modify. The clumps of subjects, and therefore their common feature, are identified by biclustering the matrix, while the step of comparing the genomic data of the new patient to the common feature for a clump of subjects does not require biclustering. It is therefore not clear whether the limitation is intended to use the data from the previously recited biclustering step, i.e., the clump of subjects with a common feature, or requires a new biclustering action. For examination purposes, it is assumed that the limitation intends to use the data from the previously recited biclustering step. Clarification via claim amendment is requested.
Response to arguments
The outstanding rejections are withdrawn in view of the amendments submitted herein.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 10-13, and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The instant rejection is maintained from the previous Office Action and any newly recited portions are necessitated by claim amendment. 
The instant rejection reflects the Guidance published in the Federal Register notice titled
2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January
7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance  (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.


Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to methods for determining patterns of genetic alterations in response to a treatment [Step 1: YES; See MPEP § 2106.03]. 
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
The claims also recite a law of nature or a natural phenomenon. The MPEP at 2106.04(b) further explains that laws of nature and natural phenomena include naturally occurring principles/relations and nature-based products that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature. With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas) as well as a law of nature or a natural phenomenon.
The claim steps to abstract ideas of mental processes and mathematical concepts as follows:
Independent claim 1: determining a plurality of δ's for each of the plurality of subjects, wherein each δ is a genetic change in the second sample genomic data compared to the first sample genomic data; creating a matrix, the matrix comprising both the plurality of subjects and features respectively for the plurality of subjects, wherein the features comprise the genetic changes or clusters of genetic changes in the plurality of δ's for each of the plurality of subjects based on the second sample genomic data compared to the first sample genomic data; biclustering the matrix comprising both the plurality of subjects and the features, to provide clumps of subjects, each clump of subjects sharing a common feature, wherein the common feature is a shared genetic change or shared cluster of genetic changes; comparing, by the processor, genomic data of a new patient to the common feature for a clump of P201808525US01216/288,371 subjects, wherein the new patient is undergoing a cancer treatment comprising radiation therapy; responsive to the new patient sharing the common feature with the clump of subjects, determining that the new patient and the clump of subjects have a same mechanism of response to the cancer treatment based on the biclustering of the matrix; determining a further treatment for the new patient based on the determination that the new patient and the clump of subjects have the same mechanism of response to the cancer treatment.
Dependent claim 2: permuting the matrix of the plurality of subjects and the features and re-biclustering the permuted matrix to provide permuted clumps of subjects.
Dependent claim 3: connecting the clumps of subjects by a feature edge for clumps that share features, a subject edge for clumps that share subjects, or a combination thereof.
Dependent claim 4: correlating the common feature and a phenotype of the clump of subjects, wherein the phenotype of the clump of subjects is selected from the group comprising expressed cell surface receptors, blood markers, lymphocyte counts, and tumor progression.
Dependent claim 6: identifying a common mechanism of response to the treatment based on the common feature.
Dependent claim 10: determining a noise threshold for the δ's based on an overall distribution of δ values.
Dependent claim 11: determining a p-value for the δ's, or determining a lower bound for the δ's.
Dependent claim 12: binarizing the δ's.
Dependent claim 13 recites additional steps that further limit the judicial exceptions in independent claim 1 and, as such, are further directed to abstract ideas.
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to manually manipulate data using mathematical concepts such as biclustering and permuting, visualize results by making connections between clumps, and make correlations and decisions based on the obtained results, including comparing data from a new patient and determining a further treatment. There are no specifics as to the methodology involved in “determining,” “creating,” “biclustering,” “comparing,”  “permuting,” “connecting,” “correlating,” and “identifying” and thus, under the BRI, one could simply, for example, make a list of the genetic changes between samples and analyze said data, for example, with pen and paper, and make decisions or correlations based on those results in one’s mind.
The law of nature recited in claim 4 is evaluated under the BRI and determined herein to cover a correlation between a genetic change or genetic changes and phenotype in the subjects. This correlation exists before identification by the method, and remains unchanged after detection. 
Therefore, claim 1 and any claims dependent therefrom recite an abstract idea or a law of nature [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements: 
Claim 1: “inputting genomic data from a plurality of subjects, wherein the genomic data for each subject of the plurality of subjects comprises first sample genomic data from a first sample taken prior to a treatment, and second sample genomic data from a second sample taken after the treatment; and administering the further treatment to the new patient having the common feature, the further treatment being administered is selected from the group consisting of a signal transduction pathway inhibitor, an antimetabolite, an antimicrotubule agent, an alkylating agent, a nitrogen mustard, a nitrosourea, a platinum agent, an anthracycline, an antibiotic, a topoisomerase inhibitor, an alkyl sulfonate, a triazine, an ethyenimine, a folic acid analog, a pyrimidine analogue, a purine analog, an antitumor antibiotic, a hormone, an anti-angiogenic agent, an immunotherapeutic agent, a cell cycle signaling inhibitor, or a combination including one or more of the foregoing”.
Claim 5 recites steps that further limit the genomic data and the treatment recited in claim 1.
Claims 22-23 recite further limitations on the cancer treatment.
Independent claims 1 includes a computer-implemented method comprising a processor, and corresponds to the same judicially recited exceptions as pertain to claim 1 above.
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “inputting”, perform functions of collecting the data needed to carry out the abstract idea and mathematical concepts. Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application (MPEP 2106.05(g)). 
Further steps herein directed to additional non-abstract elements of “a computer-implemented method comprising a processor” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea. Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). Thus, the limitations only generically link the use of the judicial exceptions to the technological environment of a computer.
The additional element of administering the further treatment does not integrate the judicial exceptions into a practical application for the following reasons. Judicial exceptions can be integrated into a practical application when a particular treatment for a disease or medical condition is effected, and when the limitation has more than a nominal or insignificant relationship to the exceptions (See MPEP 2106.04(d)(2)). First, the cancer as claimed is not a specific type of cancer nor is the first treatment identified as a specific type of treatment. Further, there is no indication in the claim pertaining to any particular type of genomic data for the plurality of subjects such that random genetic changes would be indicative of all types of cancer. Thus, comparing genomic data that is unknown from a new patient that happens to be undergoing radiation therapy does not inform any particular type of cancer. Second, the claims do not recite any limitations that indicate that the provided clumps would lead one to know that the mechanism of response to cancer is the same, either within the clump of subjects or between the clump of subjects and the new patient. Third, claim 1 recites comparing genomic data from a new patient that has received cancer treatment comprising radiation therapy to the common feature for a clump of subjects. The common feature is determined by biclustering the genetic changes between samples taken prior to and after a treatment. The claims do not provide any indication that the treatment between the subjects and the new patients is similar, or even for the same disease (cancer), nor do the claims provide any indication why a further treatment is necessary for the new patient. As described in the MPEP at 2106.04(d)(2)(b), the treatment or prophylaxis limitation must have more than a nominal or insignificant relationship to the exception and must use the exception in a meaningful way. As the instant claims do not demonstrate how the judicial exceptions involved in identifying common features by biclustering genetic changes of the plurality of subjects are used to determine a further treatment for the new patient, the treatment step does not have more than a nominal or insignificant relationship to the exception. Further, in Vanda Pharm. Inc. v. West-Ward Pharm. Int’l Ltd., (887 F.3d 1117, 126 USPQ2d 1266 (Fed. Cir. 2018)), the judicial exceptions cited in the claims were used to safely treat patients with a drug based on their genotypes. Such a practical application is based on the assignment of a particular drug in response to a particular disease (emphasis added). In the instant application, the recitation in claim 1 of a patient undergoing a cancer treatment does not provide a particular disease or any indication of how the recited further treatments are particularly selected to treat cancer in such a broad sense. As such, the additional element of administering the further treatment in claim 1 is extra-solution activity and does not integrate the judicial exceptions into a practical application.
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to an abstract idea [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception. As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity. Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Pellini et al. (US 2020/0211679 A1) discloses that inputting is a data gathering element that is routine, well-understood and conventional in the art. Said portions of the prior art are, for example, [0199]. As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a nonconventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to the instant claims, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Pellini et al. (US 2020/0211679 A1) teaches that computing elements are routine, well-understood and conventional in the art at [0191-0204]. The specification also includes descriptions of generic computer processors and systems at [0060-0070]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
The courts have also found limitations adding the words "apply it" (or an equivalent) (i.e., an administration step that is not particular) with the judicial exception not to be enough to qualify as “significantly more” (see MPEP § 2106.05(f)). The prior art to Biggadike et al. (US 10,047,115 B2) discloses examples of anti-neoplastic agents and of treating patients with leukemia which are routine, well-understood and conventional in the art. Said portions of the prior art are, for example, [column 23, line 30 through column 24, line 12] and [column 25, line 34 through column 32, line 57]. In addition, the instant Specification discloses lists of similar classes of compounds as those disclosed by Biggadike as examples of further treatments at [0050-0059]. Further, the prior art to Keegan (US 2022/0011313) discloses methods for predicting patient response to immunotherapy in order to apply a different therapy if need. Said portions of the prior art are, for example, (abstract) and FIG 1. As such, the “apply it” limitation as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Applicant Arguments
Applicant submits that amended claim 1 recites treatments that integrate any alleged abstract idea into a practical application for improving and/or a method of cancer treatment for a new patient. Applicant submits that the alleged abstract ideas are meaningfully altered by comparing new patient genomic data for determining a shared mechanism of response. Applicant submits that determining a further treatment for the new patient uncovers that the new patient needs a method of improved treatment. Applicant submits that any measure to save time and expedite treatment options for a cancer patient is an improvement and inherent benefit. Applicant submits that claim 1 uses the alleged abstract idea in a manner that imposes a meaningful relationship by applying a particular treatment under the Step 2A, Prong Two analysis. Applicant submits that treatment claims do not need to include nonroutine or unconventional steps to be considered patent eligible. Applicant requests withdrawal of the 35 USC 101 rejection.
These arguments are not persuasive. As noted in the above rejection and reiterated here, while the claims recite that the new patient is undergoing cancer treatment and is administered a further treatment selected from the recited list, the claims do not recite that the new patient needs a method of improved treatment. Claim 1 recites comparing genomic data from a new patient that has received cancer treatment comprising radiation therapy to the common feature for a clump of subjects. The common feature is determined by biclustering the genetic changes between samples taken prior to and after a treatment. The claims do not provide any indication that the treatment between the subjects and the new patients is similar, or even for the same disease (cancer), nor do the claims provide any indication that a further treatment is necessary for the new patient. As described in the MPEP at 2106.04(d)(2)(b), the treatment or prophylaxis limitation must have more than a nominal or insignificant relationship to the exception and must use the exception in a meaningful way. As the instant claims do not demonstrate how the judicial exceptions involved in identifying common features by biclustering genetic changes of the plurality of subjects are used to determine a further treatment for the new patient, the treatment step does not have more than a nominal or insignificant relationship to the exception. Further, the different treatments are not particular because the disease being treated is not particular. The recitation in claim 1 of a patient undergoing a cancer treatment does not provide a particular disease or any indication of how the recited further treatments are particularly selected to treat cancer. It is noted that claim 23 recites the particular disease of leukemia, but the Specification does not provide support for whether the recited further treatments are particular for treating leukemia.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 12-13, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Király et al. (2012 IEEE 12th International Conference on Data Mining Workshops (pp. 131-138) in view of Riaz et al. (Cell, (2017) 171(4), pp.934-949), Keegan et al. (US 2022/0011313 A1, priority 12/14/2018), and Snyder et al. (Cancer and Metastasis Reviews, 2004, 23(3), p. 259-268). The following is a new grounds of rejection and is necessitated by claim amendment.    
Claim 1 recites a computer-implemented method comprising: inputting, to a processor, genomic data from a plurality of subjects, wherein the genomic data for each subject of the plurality of subjects comprises first sample genomic data from a first sample taken prior to a treatment, and second sample genomic data from a second sample taken after the treatment; determining, by the processor, a plurality of S's for each of the plurality of subjects, wherein each S is a genetic change in the second sample genomic data compared to the first sample genomic data; creating, by the processor, a matrix, the matrix comprising both the plurality of subjects and features respectively for the plurality of subjects, wherein the features comprise the genetic changes or clusters of genetic changes in the plurality of S's for each of the plurality of subjects based on the second sample genomic data compared to the first sample genomic data; biclustering, by the processor, the matrix comprising both the plurality of subjects and the features, to provide clumps of subjects, each clump of subjects sharing a common feature, wherein the common feature is a shared genetic change or a shared cluster of genetic changes; comparing, by the processor, genomic data of a new patient to the common feature for a clump of P201808525US01216/288,371 subjects, wherein the new patient is undergoing a cancer treatment comprising radiation therapy; responsive to the new patient sharing the common feature with the clump of subjects, determining that the new patient and the clump of subjects have a same mechanism of response to the cancer treatment based on the biclustering of the matrix; determining a further treatment for the new patient based on the determination that the new patient and the clump of subjects have the same mechanism of response to the cancer treatment; administering the further treatment to the new patient having the common feature, the further treatment being administered is selected from the group consisting of a signal transduction pathway inhibitor, an antimetabolite, an antimicrotubule agent, an alkylating agent, a nitrogen mustard, a nitrosourea, a platinum agent, an anthracycline, an antibiotic, a topoisomerase inhibitor, an alkyl sulfonate, a triazine, an ethyenimine, a folic acid analog, a pyrimidine analogue, a purine analog, an antitumor antibiotic, a hormone, an anti-angiogenic agent, an immunotherapeutic agent, a cell cycle signaling inhibitor, or a combination including one or more of the foregoing.
Regarding claim 1, the prior art to Király discloses a biclustering method for the analysis of gene expression data that can be applied to microarray or next-generation sequencing based data sets (abstract). As Király teaches that their algorithm is executed on a single processor thread, it is considered that Király fairly teaches a computer-implemented method where the steps are performed by a processor. Király teaches that when statistical testing has been applied to detect differentially expressed genes (i.e., determining a plurality of δ’s which are genetic changes in genomic data) in several sample condition comparisons, the expression status of each gene in each comparison can be presented as a matrix of -1’s (down-regulation), 0’s (no-change) and 1’s (up-regulation) (i.e., creating a matrix comprising both the comparisons and the features, where the comparisons are considered as the second sample genomic data compared to the first sample genomic data for the plurality of subjects), and that with biclustering, it is then possible to discover groups of genes with similar regulation patterns (i.e., clumps sharing a common feature) across the comparisons (i.e., genomic data of the subjects) (page 133, column 2, paragraph 4). Király teaches the output of their algorithm is a list of all maximal biclusters (Algorithm 1, page 133 and Algorithm 2, page 134), where biclusters are comprised of genes only with correlated expression values (page 137, column 1, paragraph 2). 	
Király does not teach genomic data from a plurality of subjects which comprises first sample genomic data from a first sample taken prior to a treatment, and second sample genomic data from a second sample taken after the treatment.  
However, the prior art to Riaz teaches assessing genomic changes (i.e., δ's, a genetic change in the second sample genomic data compared to the first sample genomic data) in tumors from 68 patients with advanced melanoma before and after nivolumab initiation (i.e., genomic data from a plurality of subjects, prior to and after treatment, the treatment is a cancer treatment) (abstract).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Király for identifying maximal biclusters of genes across comparisons with the samples of Riaz collected before and after a treatment for multiple subjects. The motivation would have been to apply a method developed for simultaneously handling up- and down-regulated genes to discover all maximal biclusters (abstract), where biclusters are able to identify gene subsets that are typically co-expressed only under a subset of samples (page 131, column 2, paragraph 1), as taught by Király, to analyze genomic changes in multiple subjects in response to a treatment in order to understand the mechanisms by which immune checkpoint blockade modulates tumor evolution during therapy (abstract), as taught by Riaz. Thus, it would have been obvious to one of ordinary skill in the art to replace the data analyzed by Király with the data of Riaz, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predicted, as Király does not limit the types of comparisons applicable to their method, and measuring genetic changes in response to a treatment, as taught by Riaz, is common in the art. 
	Király in view of Riaz do not teach the amended limitations of comparing genomic data of a new patient to the common feature for a clump of subjects, determining a further treatment for the new patient based on the determination that the new patient and the clump of subjects have the same mechanism of response to the cancer treatment, or administering the further treatment.
However, the prior art to Keegan teaches panels of biomarkers, and methods of using comparisons of changes in the levels of these biomarkers before and during therapy to predict response and guide therapy selection [0003]. Keegan teaches comparing the levels of specific proteins (i.e., genomic data) (Table A) in initial and subsequent samples (i.e., samples prior to and after a treatment), and identifying a subject (i.e., a new subject) who has either decreased levels or increased/no change in the levels of the one or more proteins in the subsequent sample as compared to the initial sample (i.e., the common feature for a clump of subjects) in order to select therapy for the subjects [0005]. Keegan teaches that in subjects who are predicted to respond poorly or not at all to the immunotherapy, the methods can include only an additional, different, immunotherapy agent [0047], where the second agent can include antimetabolites, alkylating agents, anthracyclines, antibiotics, cis-dichlorodiamine platinum (II) (DDP) cisplatin (a platinum agent), or anti-angiogenic agents, amongst others [0060] (i.e., determining and administering the further treatment).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Király in view of Riaz for using a biclustering method to identify common responses to a cancer treatment with the method of Keegan for characterizing the responses of subjects to cancer treatments in order to identify subjects needing different treatments because it would be beneficial to use early molecular indices of response to inform treatment decisions. The motivation would have been to identify non-responders early in the course of treatment to allow the allocation of maximally effective therapy to the highest risk group, as taught by Keegan [0047]. Although the methods of Király in view of Riaz and of Keegan involve different mechanisms to identify common responses to a treatment, once those common responses are identified, the method for comparing genomic data from a new patient to the common response and selecting and administering a different treatment would have the same predictable function. Therefore, one could have combined the methods of Király in view of Riaz and of Keegan, and in that combination, each method would have performed the same function as it did separately.
While Riaz teaches analyzing the response to nivolumab (i.e., a cancer treatment) and Keegan teaches analyzing the response to immuno-oncology drugs (i.e., cancer treatment) (abstract) and additional therapy of radiotherapy (i.e., radiation therapy) [0006], Király in view of Riaz and Keegan do not teach the amended limitations of the new patient undergoing a cancer treatment comprising radiation therapy.
However, the prior art to Snyder reviews gene expression profiling after irradiation (title). Snyder teaches that microarray analysis of radiation responses have been applied to clinical response to radiotherapy in patients with leukemia and cervical cancer (abstract; page 260, column 2, paragraphs 2-3; page 265, column 2, paragraphs 2-3; Table 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Király in view of Riaz and Keegan for using a biclustering method to identify common responses to a cancer treatment for the determination of a further treatment with the method Snyder for evaluating genomic responses to radiotherapy because the references are in the same field of endeavor. The motivation to evaluate patient responses to radiotherapy would be to identify genes that are linked to radio-sensitivity and resistance, as taught by Snyder (abstract; page 260, column 2, paragraphs 2-3; page 265, column 2, paragraphs 2-3; Table 1). As Snyder motivates classifying patients by their genomic and phenotypic responses to radiation, it would be obvious to use this information to inform a new treatment for patients identified as radio-resistant and require different treatment, which could be performed using the methods taught by Keegan. One could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 5, Király in view of Riaz, Keegan, and Snyder teach claim 1 as described above. As Király teaches that raw sequence reads are typically mapped to the reference genome during analysis (page 132, column 2, paragraph 5), it is considered that Király fairly teaches the limitation regarding the genomic data being from the genome of the subject. Király does not teach that the samples are biopsy samples and that the treatment is a cancer treatment or that the samples are microbiome gastrointestinal samples and the treatment is antibiotic treatment, cancer treatment, and/or immunotherapy.
However, Riaz teaches analyzing paired pre- and on-therapy biopsy samples (i.e., the first and second samples are biopsy samples) from multiple patients (i.e., the plurality of subjects) (Figure 3; page 936, column 2, paragraph 2), where the therapy is Nivo, or nivolumab (page 936, column 2, paragraph 2), a type of immune checkpoint inhibitor which is used to treat many different tumor types (i.e., a cancer treatment). 
Regarding claim 6, Király in view of Riaz, Keegan, and Snyder teach claim 1 as described above. Király does not teach identifying a common mechanism of response to the treatment based on the common feature.
However, Riaz teaches that whole-exome sequencing revealed that mutation and neoantigen load were reduced in patients responding to treatment and that transcriptome analyses before and during nivolumab therapy revealed increases in distinct immune cell subsets, activation of specific transcriptional networks, and upregulation of immune checkpoint genes that were more pronounced in patients with response (i.e., common mechanisms of response) (abstract, page 938, column 1, paragraph 1 through column 2, paragraph 1, and page 942, column 1, paragraph 2 through column 2, paragraph 2).
Regarding claim 12, Király in view of Riaz, Keegan, and Snyder teach claim 1 as described above. Király teaches that the most popular biclustering methods have been developed for discretized, and in practice, binarized data (page 131, column 2, paragraph 4). As Király shows a matrix comprised of binarized data in Figure 1 (left panel labeled BIMAX), it is considered that Király fairly teaches the limitations of the claim (i.e., binarizing the δ's prior to creating the matrix).
	Regarding claim 13, Király in view of Riaz, Keegan, and Snyder teach claim 1 as described above. Király teaches performing statistical analysis to identify differentially expressed genes, and discretizing the values as 1's signifying up-regulation, -1's down-regulation and 0's no change (i.e., an expression level change of at least one gene) (page 135, column 2, paragraph 4). 
	Regarding claim 22, Király in view of Riaz, Keegan, and Snyder teach claim 1 as described above. Király does not teach a cancer treatment.
	However, Riaz teaches assessing genomic changes in tumors from 68 patients with advanced melanoma before and after nivolumab initiation (i.e., an immunotherapy). 
Regarding claim 23, Király in view of Riaz, Keegan, and Snyder teach claim 1 as described above. Király does not teach a cancer treatment for leukemia.
However, Snyder teaches that microarray analysis of radiation responses has been applied to clinical response to radiotherapy in patients with leukemia (abstract). 
Regarding claims 5-6, 12-13, and 22-23, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, features of the methods of Király in view of Riaz, Keegan, and Snyder for identifying biclusters of subjects and common gene expression changes in response to a treatment because the references are in the same fields of endeavor, methods for analyzing responses in genomic data and methods for analyzing genomic responses to cancer treatments. The motivation would have been to analyze genomic changes in multiple subjects in response to a treatment in order to understand the mechanisms by which immune checkpoint blockade modulates tumor evolution during therapy (abstract), as taught by Riaz, and to identify genes that are linked to treatment sensitivity and resistance, as taught by Snyder (abstract). Regarding claims 5-6, it would have been obvious to one of ordinary skill in the art to analyze the samples of Riaz with the analysis method of Király to identify common features among cancer patients, potentially with leukemia, treated with an immunotherapy agent, like Nivolumab, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable. Király does not limit the types of samples for analysis by their method, and the biopsy samples and immunotherapy agent of Riaz are just one type of tissue sample and cancer treatment common to the art. Further analysis of the common features using the methods of Riaz and Keegan would have resulted in identifying common mechanisms of response to the treatment. Regarding claims 22-23, it would have been obvious to analyze any collected samples for genetic changes to any treatment, including radiation treatment for leukemia and immunotherapy treatments as taught by Snyder and Riaz, as Király teaches a general method for biclustering changes in genomic data and does not limit the types of data that can be analyzed. It would have therefore also been obvious to analyze samples from patients receiving combinations of therapies or treatment because such treatment would not be expected to alter the resulting data in a way that would be incompatible with the methods of Király.
B. 	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Király et al. in view of Riaz et al., Keegan et al., and Snyder et al., as applied to claim 1, and in further view of Gusenleitner et al. (Bioinformatics (2012), 28(19), pp.2484-2492). This rejection is newly recited and is necessitated by claim amendment.  
Regarding claim 2, Király in view of Riaz, Keegan, and Snyder teach claim 1 as described above. Neither Király, Riaz nor Keegan nor Synder teach permuting and re-biclustering the matrix.  
However, the prior art to Gusenleitner teaches a method to transform gene expression profiles into binary gene set profiles by discretizing results of gene set enrichment analyses and  applying an iterative bi-clustering algorithm to identify groups of gene sets that are coordinately associated with groups of phenotypes across multiple studies (abstract). Gusenleitner teaches permuting the sample labels (i.e., of the matrix) of real datasets by random shuffle to determine what modules are recovered (page 2486, column 2, paragraph 1), where modules are groups of phenotypes whose gene expression profiles are enriched in similar gene sets (page 2485, column 1, paragraph 1). As the permuted matrix produced by the change in sample labels would have had to be re-biclustered to produce the modules, it is considered that Gusenlietner fairly teaches the limitations of the claim.
Regarding claim 4, Király in view of Riaz, Keegan, and Snyder teach claim 1 as described above. Neither Király, Riaz nor Keegan nor Synder teach correlating the common feature and a phenotype of the clump of subjects
	However, Gusenleitner teaches a meta-analysis of breast cancer studies, where iBBiG extracted novel gene set—phenotype associations (i.e., common feature-phenotype correlation) that predicted tumor metastases within tumor subtypes (abstract). Gusenleitner teaches applying iBBiG to extract modules from samples with known clinical covariates, finding specific modules enriched in the phenotype high versus low tumor grade (i.e., tumor progression). 
	Regarding claims 2 and 4, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Király in Riaz, Keegan, and Snyder for identifying biclusters of subjects and common gene expression changes in response to a treatment with the method of Gusenleitner for identifying gene set and phenotype correlations, as well as permuting and re-biclustering the matrix. The nature of the problem to be solved, identifying biclusters of subjects and common gene expression changes as taught by Király in view of Riaz and Keegan, as well as the need to correlate identified biclusters with phenotypes and to test for the generation of spurious results, as taught by Gusenleitner, to accomplish this goal, would have led one of ordinary skill in the art to choose a combination of appropriate analysis methods, in order to use gene set analysis to identify such gene sets whose expression distinguishes biological conditions, even if single-gene analysis fails to find significant associations with the phenotype (page 2484, column 1, paragraph 2), while demonstrating the recovery of only small modules with low or negative weighted scores (i.e., a test for the generation of false negative results) (page 2485, column 1, paragraph 1), as taught by Gusenleitner. Therefore, it would have been obvious to use the methods of Király in view of Riaz and Keegan in combination with the methods of Gusenleitner to identify gene set-phenotype associations.
C. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Király et al. in view of Riaz et al., Keegan et al., and Snyder et al., as applied to claims 1, and in further view of Supper et al. (BMC bioinformatics (2007), 8(1), pp.1-14). This rejection is newly recited and is necessitated by claim amendment.
Regarding claim 3, Király in view of Riaz, Keegan, and Snyder teach claim 1 as described above. Neither Király, Riaz nor Keegan and Synder teach connecting the clumps of subjects by a feature edge for clumps.  
	However, the prior art to Supper teaches a probabilistic clustering approach for 3D gene-condition-time datasets, which defined three types of modules which are essentially different types of biclusters (abstract). Supper teaches that biclustering algorithms mine for subsets of genes and conditions within a permutable matrix of expression values to extract modules (i.e., clumps) (page 3, column 1, paragraph 1). Supper teaches connecting modules with edges that indicate the amount of overlap, in terms of the number of genes, between the modules (page 11, column 2, paragraph 5, and Figures 3 and 5). 
	Regarding claim 3, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Király in view of Riaz, Keegan, and Snyder for identifying biclusters of subjects and common gene expression changes in response to a treatment with the method for connecting modules as taught by Supper. It would have been obvious to make connections between the modules based on the data being analyzed and the question being asked, i.e., to identify connections between modules that share common subjects and common genetic changes. The nature of the problem to be solved, identifying biclusters of subjects and common gene expression changes as taught by Király in view of Riaz and Keegan, as well as the need to visualize the relationship between the identified modules, or biclusters, as taught by Supper, to accomplish this goal, would have led one of ordinary skill in the art to choose an appropriate analysis method and visualization technique in order to visualize the number of genes shared by different modules in a graph (page 11, column 2, paragraph 5), as taught by Supper, and, by extension to the method of Király in view of Riaz and Keegan, the subjects shared by the modules. Therefore, it would have been obvious to use the edge connection graphs as shown in Supper in combination with the analysis method as taught by Király in view of Riaz and Keegan to visualize the relationships between identified biclusters. 
D. 	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Király et al. in view of Riaz et al., Keegan et al., and Snyder et al., as applied to claim 1, and in further view of Koch et al. (American Journal of Respiratory Cell and Molecular Biology (2018), 59(2), pp.145-157).  This rejection is newly recited and is necessitated by claim amendment.
	Regarding claim 10, Király in view of Riaz, Keegan, and Snyder teaches claim 1 as described above. Neither Király , Riaz nor Keegan and Synder teach determining a noise threshold for the δ's.
However, the prior art to Koch teaches the steps of a typical RNA-seq analysis (abstract). Koch teaches analyzing the distribution of expressed genes to determine the noise threshold (pages 147-148, Filtering Out Noise). 
	Regarding claim 11, Király in view of Riaz, Keegan, Snyder, and Koch teaches claim 10 as described above. Király, Riaz and Keegan do not teach that determining the noise threshold for the δ's comprises determining a p-value for the δ's or a lower bound for the δ's.
	However, Koch teaches that after the initial quality control steps, outlier removal, and filtering (i.e., determining the noise threshold), the data are ready for analysis to identify differentially expressed genes, where a pairwise comparison between two groups results in an assignment of P values for each gene (page 149, Identification of DEGs and Visualization).
	Regarding claims 10-11, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Király in view of Riaz, Keegan, and Snyder for identifying biclusters of subjects and common gene expression changes in response to a treatment with the method of Koch for determining a noise threshold and a P value. It would have been obvious to one of ordinary skill in the art to replace the gene expression values of Koch with the differentially expressed genes of Király, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable. The nature of the problem to be solved, assessing changes in genes before and after treatment in the method of Király in view of Riaz and Keegan, as well as the need to assess whether those changes are statistically significant to accomplish this goal, would have led one of ordinary skill in the art to choose an appropriate statistical test. Therefore, it would have been obvious to use the method of Király in view of Riaz and Keegan in combination with the statistical analysis of Koch to assess whether differences in the genes of the two comparisons are significantly different (page 149, column 2, paragraph 1), as taught by Koch. 

Response to Applicant Arguments
Applicant traverses the 35 USC 103 rejections to the claims over the cited art because the cited references fail to disclose or render obvious amended claim 1. 
1. 	Applicant agrees that Kiraly does not disclose analyzing samples taken prior to and after a treatment. Applicant disagrees with the assertion in the Office Action that data from Riaz will be added to the alleged matrix of differential gene expression taught by Kiraly to teach this deficiency because the data has not been identified in FIG. 2 or FIG. 3 or Riaz. Applicant therefore submits that the combination of the cited references do not and would not render creating the matrix in claim 1 obvious.
This argument is not persuasive. As noted in the above rejection and reiterated here, the prior art to Riaz teaches, in the abstract, assessing genomic changes in tumors before and after nivolumab initiation. The genomic changes are considered as the instantly claimed δ's, the tumors are considered as the instantly claimed samples, and the nivolumab initiation is considered as a treatment. Applicant points to FIG. 2 and FIG. 3 as allegedly not showing data that could be added to the instantly claimed matrix. While these figures were not referenced in the rejection, it is noted that FIG. 2 presents various illustrations of genetic changes to the cancer treatment and FIG. 3 presents various illustrations of differentially expressed genes in response to cancer treatment. Further, the hierarchical clustering of the differentially expressed genes in FIG. 3 could also be considered a matrix of a plurality of subjects and genetic changes, with the only difference between the instant claim being the performance of clustering rather than biclustering, which is taught by Kiraly. It is considered that the raw data illustrated in the graphs of FIG. 2 and FIG. 3, and not the graphs themselves, could be analyzed by Kiraly to produce a matrix of -1’s (down-regulation), 0’s (no-change) and 1’s (up-regulation) to fairly teach the limitations of claim 1. Although Kiraly does not explicitly teach analyzing the instantly claimed data, Kiraly does teach a method for analyzing any genetic changes to any experimental design (see page 133, column 2, paragraph 4, Algorithm 1 on page 133, Algorithm 2 on page 34, and page 137, column 1, paragraph 2). It therefore would be obvious to analyze any genetic changes using the method of Kiraly, and as Riaz teaches the type of data as instantly claimed, such a combination would be obvious. Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
2.	Applicant submits that the combination of the cited references fails to disclose or render obvious determining that the new patient and the clump of subjects have a same mechanism of response to the cancer treatment based on the biclustering of the matrix. Applicant submits that the previous Office Action relied on Keegan for the above features of the further treatment, but that the cited portions of Keegan is unrelated to any alleged biclustering of a matrix. Applicant submits that claim 1 is patentable over the combination of the cited references and that the rejection should be withdrawn.
This argument is not persuasive. As noted in the above rejection and reiterated here, the prior art to Keegan teaches that the concept of characterizing the genomic data responses of patients to a treatment in order to select a therapy for other patients (see, for example, [0005] and [0047]) is not novel. As the prior art to Kiraly teaches the concept of biclustering as instantly claimed, the combination of the cited references is considered to fairly teach the limitations of the claims. It would be obvious to analyze data before and after a treatment to identify a common genetic response with any appropriate method, including biclustering, and to compare a new patient’s response with the characterized response in order to inform further treatment. Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631          
        
/Lori A. Clow/Primary Examiner, Art Unit 1631